DETAILED ACTION

Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 4/12/2021 and 1/10/2022.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a method for fabricating an integrated circuit comprising all limitations of the claims, specifically including but not limited to “forming a first encapsulation layer covering the core structure and having a first thermal expansion coefficient; forming a second encapsulation layer covering the first encapsulation layer over the core structure and having a second thermal expansion coefficient different from the first thermal expansion coefficient; and forming an oxide layer above the second encapsulation layer and having an oxide thickness sufficient to mitigate a thermal stress between the first and second encapsulation layers” of Claim 1.  The Examiner also notes the interpretation of claim language is formed based on the Patent Board Decision in related divisional case 15/003856 on 9/29/2020
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Na et al. (US Patent No. 7,382,123) teaches a similar structure to that which is claimed, but based on the Patent Board Decision in related divisional case 15/003856 on 9/29/2020, does not teach the specific limitations of the claims.
Iuliano et al. (US Patent Application Publication No. 2014/0167193) teaches a similar structure to that which is claimed, but based on the Patent Board Decision in related divisional case 15/003856 on 9/29/2020, does not teach the specific limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891